UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT



                           No. 96-2729



STEPHEN BECKER,

                                           Plaintiff - Appellant,

         versus

JEFFREY KENT,

                                              Defendant - Appellee.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. Frederic N. Smalkin, District Judge. (CA-
96-3044-S)


Submitted:   February 13, 1997        Decided:     February 25, 1997


Before WIDENER and HAMILTON, Circuit Judges, and BUTZNER, Senior
Circuit Judge.

Affirmed by unpublished per curiam opinion.


Stephen Becker, Appellant Pro Se.   Jeffrey Kent, Appellee Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals from the district court's order denying his

motion for reconsideration in a civil action arising under the Fair

Credit Reporting Act, 15 U.S.C. §§ 1681a-t (1994). We have reviewed

the district court's opinion and find that the motion was merit-

less. However, we note that the district court should have based
its denial on this court's holding in Yohay v. City of Alexandria,
827 F.2d 967, 971-72 (4th Cir. 1987), where we stated that users of

consumer credit reports may be civilly liable for violations of the

Fair Credit Reporting Act if the violations are willful. Because
Appellee obtained Appellant's credit report for a legitimate busi-

ness reason, and not under false pretenses, Appellee did not commit

a willful violation. Id.; see 15 U.S.C. §§ 1681n, o, q (1994).
Accordingly, we affirm the denial of relief, albeit on different

grounds than those relied upon by the district court. We dispense

with oral argument because the facts and legal contentions are ade-
quately presented in the materials before the court and argument

would not aid the decisional process.




                                                          AFFIRMED




                                2